United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-1784
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                     Donnell Draper

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 30, 2018
                             Filed: December 6, 2018
                                   [Unpublished]
                                  ____________

Before KELLY, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Donnell Draper pleaded guilty to being a felon in possession of a firearm. 18
U.S.C. §§ 922(g)(1), 924(a)(2). As part of his plea agreement, Draper waived the
right to appeal except to challenge an illegal sentence or to raise ineffective assistance
of counsel or prosecutorial misconduct. The district court1 sentenced Draper to a
prison term at the bottom of the Sentencing Guidelines range, and he now directly
appeals his sentence. Draper’s counsel has filed a brief under Anders v. California,
386 U.S. 738 (1967), and has asked to withdraw. The Anders brief disputes a
Guidelines enhancement applied at sentencing and the overall reasonableness of
Draper’s sentence.

        We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable, that it is applicable to the issues raised
in this appeal, and that none of the exceptions to the waiver apply. See United States
v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc) (explaining that an appeal
waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
there are no non-frivolous issues for appeal falling outside the scope of the appeal
waiver. Accordingly, we dismiss this appeal, and we grant counsel permission to
withdraw.
                         ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                           -2-